
	
		I
		111th CONGRESS
		2d Session
		H. R. 6395
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Alaska Natural Gas Pipeline Act with respect
		  to certain requirements for construction job training program
		  grants.
	
	
		1.Alaska Pipeline Construction
			 Training ProgramSection 113
			 of the Alaska Natural Gas Pipeline Act (15 U.S.C. 720k) is amended by striking
			 subsection (b) and redesignating subsection (c) as subsection (b).
		
